Citation Nr: 1617085	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from January 10, 2012 to December 3, 2012, and in excess of 50 percent from February 1, 2014 onward, for a left shoulder disability.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The May 2013 rating decision granted service connection for the Veteran's left shoulder disability and assigned staged ratings of 20 percent effective January 20, 2012, 100 percent effective December 4, 2012 (based on convalescence), 100 percent effective February 1, 2013, and 20 percent effective February 1, 2014.  The February 2014 rating decision continued the 20 percent rating for the Veteran's left shoulder disability and denied entitlement to TDIU.

These claims were previously before the Board in October 2015.  The Board provided an increased schedular 50 percent rating for the Veteran's left shoulder, effective February 1, 2014, and remanded the staged ratings on appeal for additional extraschedular development.  The Board additionally remanded the claim for TDIU for additional development, including a VA evaluation and interview.

The Veteran and his wife testified at a Board hearing in August 2015 before the undersigned Veteran's Law Judge.  A transcript of this hearing, and several RO hearings, are contained in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to staged extraschedular ratings for the Veteran's left shoulder and entitlement to TDIU prior to February 1, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Vetera has the following disabilities and ratings: left shoulder disability (20 percent from January 10, 2012, 100 percent from December 4, 2012, 50 percent from February 1, 2014), right shoulder disability (20 percent from December 27, 2005, 30 percent from September 25, 2014), jaw cyst removal residuals (10 percent from December 27, 2005), neck disability (10 percent from May 29, 2013), and noncompensable left shoulder scar and hearing loss.  

2.  The Veteran currently has a combined 50 percent rating from January 10, 2012 to December 3, 2012, a 100 percent rating from December 4, 2012 to January 31, 2013, a combined 70 percent from February 1, 2014, and a combined 80 percent from September 25, 2014.

3.  The Veteran meets the schedular criteria for TDIU from February 1, 2014; resolving reasonable doubt in his favor, and with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and maintain substantially gainful employment from February 1, 2014.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met from February 1, 2014.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2014) ; 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359  .

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In January 2012, the Veteran filed a claim for service connection for his left shoulder disability.  He reported he injured his shoulder in service, and that he had developed arthritis.  In June 2013, the Veteran requested additional examinations because his right and left shoulder disabilities had worsened.

During a February 2012 VA left shoulder examination, the Veteran complained of persistent pain in the left shoulder.  Flare ups included increased pain and decreased range of motion, and would usually occur with weather changes.  He had right shoulder flexion to 130 degrees with pain, and painless abduction to 150 degrees.  He had left shoulder flexion to 90 degrees with pain, and abduction to 90 degrees with pain.  The Veteran reported he was unable to lift items over 40 lbs., due to a "pull" feeling in his left shoulder.

A March 2012 VA hearing examination noted the Veteran had Maryland CNC scores of 90 percent and 94 percent.  The Veteran reported he had difficulty hearing in noisy situations, and that he functions better with his hearing aid.

During a September 2012 VA joints examination, the Veteran reported limited motion with activities involving his left shoulder.  He had painful motion on flexion to 85 degrees, and abduction to 85 degrees.  An MRI of the left shoulder showed large chronic rotator cuff tear, probable chronic biceps tendon tear, subscapularis tendinosis, moderate glenohumeral joint effusion and mild glenohumeral and severe acromioclavicular degenerative joint disease.  He reported that he did not sustain any injury to his right shoulder in service, and that he has always had a left shoulder disability as a result of an in-service injury.

A December 2012 OrthoWest evaluation noted that the Veteran needed sedentary work for his right arm, with lifting 10 lbs. maximum.  However, the comment noted that the Veteran should not use the left arm for four weeks and no lifting greater than 10 lbs. (it seems likely that both entries intended to discuss the left shoulder, but the right shoulder was initially listed in error).  A March 2013 note indicated the Veteran could return to work as of March 6, 2013, with the capability of performing light work, with lifting 20 lbs. maximum and frequent lifting of 10 lbs. maximum.  Overhead work would have to be limited to 10 lbs., and only be "occasional."  

During an April 2013 hearing, the Veteran testified as to why his left shoulder should be service connected, and not his right.  He stated that he did not injure his right shoulder in service, and that it had been incorrectly noted as the shoulder he sought service-connection for many years ago.  

In May 2013, the Veteran's chiropractor provided a letter stating that the Veteran could only lift 10 lbs. "on that [left] side."

In October 2013, the Veteran submitted an application for TDIU.  He indicated he last worked in May 1993.  His previous employment had been for freight and food delivery companies.  He indicated he graduated from high school.  

In December 2013, the Molerway Freight Lines company provided information regarding the Veteran's TDIU claim.  He was noted to have last worked in May 1993, and worked as a delivery truck driver.  The form noted the Veteran left his employment to "work for [him]self."  

In February 2014, the Veteran provided a statement that he could not dress himself or work.  

During a September 2014 VA examination, the Veteran reported increased difficulty using both arms due to shoulder pain.  He would drop items due to pain and associated weakness, recently dropping a gallon of milk.  He reported his constant pain would worsen with the use of his arms.  And he stated he needed help with simple activities, such as dressing.  His right shoulder flexion and abduction were to 90 degrees, his left shoulder flexion was to 50 degrees and his left shoulder abduction was to 80 degrees.  

During an August 2015 Board hearing, the Veteran and his wife testified that he worked for a freight company and a grocery company as a delivery provider.  He stated that he also delivered for a bread company for two or three years while he was "laid off from the freight business."  His employment involved driving a truck and delivering a product.  He testified that from 1950 to 1993 his job always entailed lifting, unloading and physical activities involving his arms.  He stated his education was as a high school graduate.  He stated he had not worked, to include part time, since 1993, when he retired.  He stated he is unable to do his handyman work around the house, other than using the lawn mower because it "has a steering gear on it."  He stated he is still able to drive, but his left shoulder gives him "difficulty."

In December 2015, the Veteran and his wife participated in a VA evaluation regarding his TDIU claim.  The evaluator noted the Veteran was service connected for his "neck, jaw, both shoulders and hearing impairment."  The "functionality of both shoulders is limited to work at waist level at best."  And the examiner felt that the Veteran would have "very limited use of both arms due to limited shoulder mobility and discomfort."  It was thought that he would not be able to functionally lift more than 10 lbs.  He reported he still drove, and the examiner noted he had good lateral rotation of the neck, which allowed him to drive in a safe manner.  The examiner also found that the Veteran's jaw disability would not preclude employability.  The examiner also noted the Veteran was able to sit comfortably in a chair, with his arms crossed, for much of the hour-long interview.  There did not appear to be a "demonstrable disruption with his activities of daily living."

Initially, the Board notes that the Veteran's service-connected shoulder disabilities have a convoluted history.  He was granted service connection for a right shoulder disability due to an in-service motor vehicle accident (effective 2005); however, in 2012 he indicated that it was always his left shoulder that had been injured in the accident.  His service records were destroyed in a fire and have been unavailable throughout his appeals.  His wife (a registered nurse) and a private physician have since argued that his right shoulder disability is secondary to his left shoulder disability.  The Board is addressing the Veteran's TDIU claim based on his service-connected disabilities and their symptoms and functionality.  As both shoulders are service-connected, the right shoulder functionality is equally considered in the TDIU analysis. 

Regarding the schedular requirements for TDIU, the Veteran meets the requirements from February 1, 2014, the effective date of his increased rating for his left shoulder disability.  The Board has taken into account that the Veteran's employment was solely in a capacity of a driver and deliverer of goods, which involved both driving and loading and unloading of goods.

Overall, the medical evidence shows that the Veteran's left shoulder, and shoulders in combination, limit his ability to "light work" and that he is unable to lift more than 10 lbs.  His hearing loss limits his ability to hear with background noise.  Taking into account his education level and previous work history, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been unable to obtain and maintain employment due to his disabilities.  As such, the Board finds that the Veteran is entitled to TDIU from February 1, 2014, when he met the schedular requirements for TDIU.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC  benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC  under section 1114(s).  Id.

A TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Here, the Veteran's grant of TDIU is based upon multiple disabilities, particularly based on both shoulder and neck disabilities, which limit his ability to raise his arms and to lift more than 10 lbs.  Additionally, during the period of time from December 4, 2013 to February 1, 2014, when the Veteran had a 100 percent rating for his left shoulder disability, he did not have a disability or disabilities separately rated as 60 percent or greater.  As such, the Veteran is not currently eligible for SMC under 38 U.S.C.A. § 1114(s).


ORDER

Entitlement to TDIU is granted as of February 1, 2014.


REMAND

In the October 2015 Board remand, the Board noted the Veteran's numerous statements that his left shoulder disability caused him severe sleep disturbance.  VA examiners have noted that his sleep disturbance is a symptom of his left shoulder disability, and not a separate disorder.  The Board found that since sleep disturbance was not part of the rating criteria for his left shoulder disability, the claim for higher evaluations for the left shoulder disability should be remanded so that the Director of the Compensation Service may make the initial extraschedular decision.  However, the record does not show that the claim was forwarded to the Director, and an initial extraschedular decision has not been made.  As such, the claim must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The Veteran's claim of entitlement to TDIU prior to February 1, 2014 is inextricably intertwined with his claim for an extraschedular increased rating for his left shoulder disability.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issues of an increased extraschedular rating for the Veteran's left shoulder due to sleep disturbance and extraschedular TDIU prior to February 1, 2014 to the Director, Compensation Service, for extraschedular consideration.  The evidence of sleep impairment related to his left shoulder disability must be noted and taken into account.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Once the issues on appeal have returned from the Director, Compensation service, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


